United States Court of Appeals
      for the Federal Circuit
                   ______________________

                  CELLSPIN SOFT, INC.,
                    Plaintiff-Appellant

                                  v.

 FITBIT, INC., MOOV, INC., DBA MOOV FITNESS,
 INC., NIKE, INC., FOSSIL GROUP, INC., MISFIT,
 INC., GARMIN INTERNATIONAL, INC., GARMIN
  USA, INC., CANON U.S.A., INC., GOPRO, INC.,
    PANASONIC CORPORATION OF NORTH
          AMERICA, JK IMAGING LTD.,
                Defendants-Appellees
               ______________________

2018-1817, 2018-1819, 2018-1820, 2018-1821, 2018-1822,
     2018-1823, 2018-1824, 2018-1825, 2018-1826
               ______________________

    Appeals from the United States District Court for the
Northern District of California in Nos. 4:17-cv-05928-YGR,
4:17-cv-05929-YGR, 4:17-cv-05931-YGR, 4:17-cv-05933-
YGR, 4:17-cv-05934-YGR, 4:17-cv-05938-YGR, 4:17-cv-
05939-YGR,     4:17-cv-05941-YGR,       4:17-cv-06881-YGR,
Judge Yvonne Gonzalez Rogers.

         ------------------------------------------------------------

                  CELLSPIN SOFT, INC.,
                    Plaintiff-Appellant

                                  v.
2                          CELLSPIN SOFT, INC. v. FITBIT, INC.




    FITBIT, INC., MOOV, INC., DBA MOOV FITNESS,
    INC., NIKE, INC., FOSSIL GROUP, INC., MISFIT,
        INC., CANON U.S.A., INC., GOPRO, INC.,
                   Defendants-Appellees
                  ______________________

2018-2178, 2018-2179, 2018-2180, 2018-2181, 2018-2183,
                      2018-2184
               ______________________

    Appeals from the United States District Court for the
Northern District of California in Nos. 4:17-cv-05928-YGR,
4:17-cv-05929-YGR, 4:17-cv-05931-YGR, 4:17-cv-05933-
YGR, 4:17-cv-05938-YGR, 4:17-cv-05939-YGR, Judge
Yvonne Gonzalez Rogers.
                 ______________________

                 Decided: June 25, 2019
                 ______________________

    JOHN J. EDMONDS, Edmonds & Schlather, PLLC, Hou-
ston, TX, argued for plaintiff-appellant.

   STANLEY JOSEPH PANIKOWSKI, III, DLA Piper LLP (US),
San Diego, CA, argued for all defendants-appellees in
2018-1817. Defendant-appellee Nike, Inc. in 2018-1817
and 2018-2178 also represented by RICHARD T. MULLOY;
AMY WALTERS, East Palo Alto, CA.

    RICARDO BONILLA, Fish & Richardson PC, Dallas, TX,
argued for all defendants-appellees in 2018-2178. Defend-
ants-appellees Fossil Group, Inc., Misfit, Inc. in 2018-1817
and 2018-2178 also represented by DAVID BRANDON
CONRAD, THERESA DAWSON, NEIL J. MCNABNAY; DALIA
BETH KOTHARI, Redwood City, CA.
CELLSPIN SOFT, INC. v. FITBIT, INC.                         3



    DAVID SHANE BRUN, Venable, LLP, San Francisco, CA,
for defendants-appellees Fitbit, Inc., Moov, Inc. Also rep-
resented by INDRA NEEL CHATTERJEE, Redwood City, CA;
LESLIE A. LEE, Washington, DC.

    RACHAEL D. LAMKIN, Lamkin IP Defense, San Fran-
cisco, CA, for defendants-appellees Garmin International,
Inc., Garmin USA, Inc. in 2018-1817.

    RYAN SETH GOLDSTEIN, Quinn Emanuel Urquhart &
Sullivan, LLP, Los Angeles, CA, for defendant-appellee
Canon U.S.A., Inc. Also represented by JEFFREY JAKHONG
UNG; JARED WESTON NEWTON, Washington, DC.

    KARINEH KHACHATOURIAN, Rimon, P.C., Palo Alto, CA,
for defendant-appellee GoPro, Inc. Also represented by
NIKOLAUS A. WOLOSZCZUK. Defendant-appellee GoPro,
Inc. in 2018-1817 also represented by DANIEL T.
MCCLOSKEY, Duane Morris LLP, Palo Alto, CA.

    T. VANN PEARCE, JR., Orrick, Herrington & Sutcliffe
LLP, Washington, DC, for defendant-appellee Panasonic
Corporation of North America in 2018-1817. Also repre-
sented by MELANIE L. BOSTWICK, STEN JENSEN; JASON
KANG YU, Menlo Park, CA.

   IRFAN A. LATEEF, Knobbe, Martens, Olson & Bear,
LLP, Irvine, CA, for defendant-appellee JK Imaging Ltd. in
2018-1817. Also represented by DANIEL C. KIANG.
                 ______________________

 Before LOURIE, O’MALLEY, and TARANTO, Circuit Judges.
O’MALLEY, Circuit Judge.
    Cellspin Soft, Inc. (“Cellspin”) sued Fitbit, Inc. (“Fit-
bit”), Moov, Inc. (“Moov”), Nike, Inc. (“Nike”), Fossil Group,
Inc. and Misfit, Inc. (“Fossil”), Garmin International, Inc.
and Garmin U.S.A., Inc. (“Garmin”), Canon U.S.A., Inc.
4                            CELLSPIN SOFT, INC. v. FITBIT, INC.




(“Canon”), GoPro, Inc. (“GoPro”), Panasonic Corporation of
America (“Panasonic”), and JK Imaging LTD (“JKI”) (col-
lectively “Appellees”) for infringing various claims of four
different patents. Appellees moved to dismiss, arguing
that the patents are ineligible for patent protection under
35 U.S.C. § 101. The district court granted these motions
and subsequently awarded attorney fees to Fitbit, Moov,
Nike, Fossil, Canon, and GoPro under 35 U.S.C. § 285. See
Cellspin Soft, Inc. v. Fitbit, Inc., 316 F. Supp. 3d 1138, 1143
(N.D. Cal. 2018) (“101 Order”); Cellspin Soft, Inc. v. Fitbit,
Inc., No. 4:17-cv-5928-YGR, 2018 WL 3328164 (N.D. Cal.
July 6, 2018) (“Attorney Fees Order”). Because we conclude
that the district court misapplied our precedent in granting
Appellees’ motions to dismiss, we vacate its grant of the
motions to dismiss, vacate its award of attorney fees, and
remand for further proceedings consistent with this opin-
ion.
                      I. BACKGROUND
                  A. The Asserted Patents
    All four asserted patents—U.S. Pat. No. 8,738,794
(“the ’794 patent”), U.S. Pat. No. 8,892,752 (“the ’752 pa-
tent”), U.S. Pat. No. 9,258,698 (“the ’698 patent”), and U.S.
Pat. No. 9,749,847 (“the ’847 patent”)—share the same
specification and generally relate to connecting a data cap-
ture device, e.g., a digital camera, to a mobile device so that
a user can automatically publish content from the data cap-
ture device to a website. Each patent is described in more
detail below.
                     1. The ’794 Patent
    According to the ’794 patent, which issued May 2014,
prior art devices could digitally capture images, video, or
other types of content. To upload that content on the In-
ternet, however, users had to transfer their content onto a
personal computer using a memory stick or cable.
CELLSPIN SOFT, INC. v. FITBIT, INC.                         5



     The ’794 patent teaches a way to transfer and upload
data “automatically or with minimal user intervention” us-
ing a “data capture device” and a “mobile device.” ’794 pa-
tent, col. 1, ll. 64 – col. 2, ll. 1. These two devices
communicate via short-range wireless communication pro-
tocols such as Bluetooth. Id. at col. 2, ll. 18–22. In partic-
ular, a “client application” on the mobile device detects and
receives content from the data capture device over the
wireless connection. The mobile device then “publish[es]
the data and multimedia content on one or more websites
automatically or with minimal user intervention.” Id. at
col. 5, ll. 55–59.
    Cellspin asserts claims 1–4, 7, 9, 16–18, and 20–21 of
the ’794 patent. On appeal, Cellspin does not agree that
any of its claims are representative of the ’794 patent or
the asserted patents as a whole. Even so, Cellspin offers
separate arguments only as to independent claims 1 and
16. The remaining claims depend from these two inde-
pendent claims.
    Claim 1 recites:
    1. A method for acquiring and transferring data
    from a Bluetooth enabled data capture device to
    one or more web services via a Bluetooth enabled
    mobile device, the method comprising:
        providing a software module on the Blue-
        tooth enabled data capture device;
        providing a software module on the Blue-
        tooth enabled mobile device;
        establishing a paired connection between
        the Bluetooth enabled data capture device
        and the Bluetooth enabled mobile device;
        acquiring new data in the Bluetooth ena-
        bled data capture device, wherein new data
6                      CELLSPIN SOFT, INC. v. FITBIT, INC.




    is data acquired after the paired connection
    is established;
    detecting and signaling the new data for
    transfer to the Bluetooth enabled mobile
    device, wherein detecting and signaling the
    new data for transfer comprises:
       determining the existence of new
       data for transfer, by the software
       module on the Bluetooth enabled
       data capture device; and
       sending a data signal to the Blue-
       tooth enabled mobile device, corre-
       sponding to existence of new data,
       by the software module on the
       Bluetooth enabled data capture de-
       vice automatically, over the estab-
       lished paired Bluetooth connection,
       wherein the software module on
       the Bluetooth enabled mobile de-
       vice listens for the data signal sent
       from the Bluetooth enabled data
       capture device, wherein if permit-
       ted by the software module on the
       Bluetooth enabled data capture de-
       vice, the data signal sent to the
       Bluetooth enabled mobile device
       comprises a data signal and one or
       more portions of the new data;
       transferring the new data from the
       Bluetooth enabled data capture de-
       vice to the Bluetooth enabled mobile
       device automatically over the
       paired Bluetooth connection by the
       software module on the Bluetooth
       enabled data capture device;
CELLSPIN SOFT, INC. v. FITBIT, INC.                           7



             receiving, at the Bluetooth enabled
             mobile device, the new data from
             the Bluetooth enabled data capture
             device;
             applying, using the software mod-
             ule on the Bluetooth enabled mo-
             bile device, a user identifier to the
             new data for each destination web
             service, wherein each user identi-
             fier uniquely identifies a particular
             user of the web service;
             transferring the new data received
             by the Bluetooth enabled mobile de-
             vice along with a user identifier to
             the one or more web services, using
             the software module on the Blue-
             tooth enabled mobile device;
             receiving, at the one or more web
             services, the new data and user
             identifier from the Bluetooth ena-
             bled mobile device, wherein the one
             or more web services receive the
             transferred new data correspond-
             ing to a user identifier; and
             making available, at the one or
             more web services, the new data re-
             ceived from the Bluetooth enabled
             mobile device for public or private
             consumption over the internet,
             wherein one or more portions of the
             new data correspond to a particular
             user identifier.
’794 patent, col. 11, ll. 48 – col. 12, ll. 38 (emphases added).
   As relevant here, claim 1 requires establishing a paired
connection between the data capture device and the mobile
8                              CELLSPIN SOFT, INC. v. FITBIT, INC.




device before data is transmitted between the two. The
claim also describes a “push” mode for sending files in
which a “data signal” is sent from the data capture device
to the mobile device to initiate a data transfer. Id. at col.
12, ll. 1–2.
     Claim 16 is essentially the same as claim 1, but instead
of reciting a “push” mode it describes a “pull” mode in which
the mobile device “poll[s] the Bluetooth enabled data cap-
ture device” to ask whether the data capture device has
files to upload. Id. at col. 14, ll. 30–35; see also id. at col. 4,
ll. 30–34 (“In the pull mode, the client application 203 [on
the mobile device] periodically polls the digital data cap-
ture device 201 to determine the creation of a new file in
the digital capture device 201.”).
                      2. The ’752 Patent
    The ’752 patent, which issued November 2014, shares
its specification with the ’794 patent. Cellspin asserts
claims 1, 2, 4–5, and 12–14 of the ’752 patent, but only of-
fers separate arguments as to eligibility with respect to
claim 1.
     Claim 1 of the ’752 patent includes limitations that are
substantially similar to the limitations of claim 1 of the
’794 patent, but the patents differ in two important re-
spects. First, the ’752 patent requires the mobile device
and data capture device to establish a connection using a
“cryptographic encryption key.” ’752 patent, col. 11, ll. 54–
56. This allows each device to “authenticate the identity”
of the other so the data capture device can “trust[]” that its
data is being securely transmitted to the right mobile de-
vice. Id. at col. 3, ll. 61–63. Second, the ’752 patent re-
quires the mobile device to transmit data from the mobile
device to an “internet service” according to the hypertext
transfer protocol (“HTTP”). Id. at col. 12, ll. 16–36.
CELLSPIN SOFT, INC. v. FITBIT, INC.                         9



                      3. The ’698 Patent
     The ’698 patent, which issued February 2016, also
shares its specification with the ’752 patent and the ’794
patent. Cellspin asserts claims 1, 3–5, 7–8, 10–13, 15–20
of the ’698 patent, but it only offers separate arguments as
to claim 5.
     Unlike the ’794 and the ’752 patents, claim 5 of the
’698 patent does not claim a generic data capture device
nor does it mention Bluetooth. Instead, the claim recites a
“digital camera” that communicates with a cellular phone
using “short-range wireless” signals. Id. The ’698 patent
acknowledges, however, that Bluetooth is an example of a
short-range wireless communication protocol. Id. at col. 3,
ll. 55–59 (“[Bluetooth] provides a method of connecting and
exchanging information between devices, for example, mo-
bile phones, laptops, personal computers (PCs), printers,
digital cameras, etc. over a secure and globally unlicensed
short-range wireless frequency.”). Otherwise, claim 5 in-
cludes limitations that are substantially similar to the lim-
itations of claim 1 of the ’752 patent.
                      4. The ’847 Patent
    The ’847 patent, which issued August 2017, shares its
specification with the other three asserted patents. Cell-
spin asserts claims 1–3 of the ’847 patent, but it only offers
separate arguments as to claim 1.
     Claim 1 of the ’847 patent includes limitations that are
substantially similar to the limitations of claim 1 of the
’752 patent. For example, claim 1 of the ’847 patent recites
“a Bluetooth enabled data capture device” that can estab-
lish a connection with a mobile device after “cryptograph-
ically authenticat[ing] [the] identity of the Bluetooth
enabled cellular phone” and before transmitting data. ’847
patent, col. 12, ll. 14–25. Claim 1 also requires the mobile
device to include “a mobile application” that “listen[s] for
the event notification, sent from the Bluetooth enabled
10                          CELLSPIN SOFT, INC. v. FITBIT, INC.




data capture device . . . wherein the event notification cor-
responds to the acquired new-data.” Id. at col. 12, ll. 42–
51. Claim 1 further recites that the mobile application
“use[s] HTTP to transfer the new-data . . . to the website,
over the cellular data network.” Id. at col. 12, ll. 62–67.
                  B. Procedural History
                   1. Pretrial Disputes
    Cellspin filed more than a dozen cases alleging in-
fringement of the asserted patents. 101 Order, 316 F.
Supp. 3d at 1143. As relevant here, Cellspin asserted the
’794, ’752, and ’847 patents against Appellees Fitbit, Moov,
Nike, and Fossil. In another set of cases, Cellspin asserted
the ’698 patent against Appellees Canon, GoPro, Pana-
sonic, and JKI. Cellspin also asserted all four patents
against Garmin. 1
     On January 16, 2018, Appellees, except for Garmin,
filed an omnibus motion to dismiss under Federal Rule of
Civil Procedure 12(b)(6), arguing that the asserted patents
are ineligible for patent protection under 35 U.S.C. § 101.
Garmin separately filed a similar motion to dismiss under
Rule 12(c).
    On February 16, 2018, Cellspin filed a notice of supple-
mental authority citing Aatrix Software, Inc. v. Green
Shades Software, Inc., 882 F.3d 1121 (Fed. Cir. 2018), and
Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).
J.A. 2143. Cellspin then amended its complaints on
March 2, 2018, just a few days before the district court’s
scheduled hearing on Appellees’ motions to dismiss. Attor-
ney Fees Order, 2018 WL 3328164, at *2. Even so, the
amendments were within the time permitted by the district



     1  Several other defendants dropped out of the case
before the district court reached a decision on the merits.
101 Order, 316 F. Supp. 3d at 1143 n.1.
CELLSPIN SOFT, INC. v. FITBIT, INC.                        11



court’s scheduling order. J.A. 2261 (permitting pleadings
to be amended “without the need for leave of Court, up to,
and including, June 5, 2018”).
    After the March 6, 2018 hearing on Appellees’ motions,
the district court ordered Appellees to file supplemental
briefing addressing Cellspin’s amended complaints.
101 Order, 316 F. Supp. 3d at 1154 n.12. In response, Ap-
pellees argued that Cellspin’s amended complaints “d[id]
not change the legal conclusion that Cellspin’s patents are
invalid under Section 101.” J.A. 2355.
             2. The District Court’s 101 Order
    The district court granted Appellees’ motions based on
the two-step framework for analyzing patent eligibility ar-
ticulated in Mayo Collaborative Services v. Prometheus La-
boratories, Inc., 566 U.S. 66 (2012), and Alice Corp. v. CLS
Bank International, 573 U.S. 208 (2014). 101 Order, 316
F. Supp. 3d at 1146–48, 1150. 2
    As to step one, the district court concluded that the as-
serted claims of the ’794 patent are directed to the abstract
idea of “acquiring, transferring, and publishing data and
multimedia content on one or more websites.” Id. at 1150.
Analogizing to In re TLI Communications LLC Patent Lit-
igation, 823 F.3d 607 (Fed. Cir. 2016), the district court ex-
plained that the asserted claims use “generic computer
hardware and software components” to automate the con-
ventional, manual process of transferring data from one de-
vice to another. Id. at 1150–52. It therefore concluded
that “Cellspin fail[ed] to show that the data acquisition,
transfer, and publication described in the ’794 Patent rep-
resents something more than a simple automation of [a]



    2    The district court entered individual but essen-
tially identical orders in each related case. We will refer to
a single order throughout.
12                          CELLSPIN SOFT, INC. v. FITBIT, INC.




conventional (manual) process,” i.e., an abstract idea. Id.
at 1151.
     As to step two, the district court found that the as-
serted claims of the ’794 patent do not recite an “inventive
concept.” Id. at 1152. In particular, the district court con-
cluded that the various claim elements, e.g., the data cap-
ture device and Bluetooth enabled mobile device, represent
generic computer components performing “as expected ac-
cording to their ordinary use.” Id. (quoting TLI, 823 F.3d
at 615). In a footnote, the district court acknowledged Cell-
spin’s argument that there was a factual dispute about
whether the “combination” of these elements was “well-un-
derstood, routine and conventional.” Id. at 1154–55 n.12
(citing Berkheimer, 881 F.3d 1360). But the district court
concluded that it “need not reach the issue” for two reasons.
Id. First, the district court distinguished Berkheimer be-
cause it arose “at the summary judgment stage, not in the
context of a motion to dismiss.” Id. Second, the district
court faulted Cellspin for not “identify[ing] any portion of
the [’794 patent’s] specification” that described the in-
ventive concepts Cellspin alleged in its amended com-
plaints. Id.
    The district court also concluded that the remaining as-
serted claims from the other asserted patents were all di-
rected to a “substantially similar abstract idea” as the ’794
patent. Id. at 1155. And, while the court recognized vari-
ous differences between the asserted claims across the dif-
ferent patents, it explained that none of these differences
evidenced an inventive concept. Id. The district court
therefore concluded that none of the asserted claims, from
any of the asserted patents, were patent eligible. Id.
       3. The District Court’s Attorney Fees Order
   After the district court granted the motions to dismiss,
Appellees Fitbit, Moov, Nike, Fossil, Canon, and GoPro
moved for attorney fees under 35 U.S.C. § 285. Attorney
CELLSPIN SOFT, INC. v. FITBIT, INC.                           13



Fees Order, 2018 WL 3328164, at *1. The district court
subsequently awarded attorney fees.
    In finding that the case was “exceptional” under § 285,
the district court found that Cellspin’s claims were “mani-
festly directed to an abstract idea.” Id. at *3 (quoting In-
ventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d
1372, 1377-78 (Fed. Cir. 2017)). Although the district
court’s fees order did not discuss the second step of Alice,
the court concluded that Cellspin’s claims were “exception-
ally meritless.” Id. The district court also found that Cell-
spin litigated its claims “aggressively.” Id. In doing so, the
district court noted that Cellspin “did not agree to stay dis-
covery pending resolution of [the § 101 motions] until after
the hearing on [the motions].” Id. The court also faulted
Cellspin for amending its complaint “only three days prior
to the hearing on [the motions to dismiss].” Id. Acknowl-
edging that “this conduct may not amount to bad faith liti-
gation,” the district court still viewed it as “contribut[ing]
to the totality of the circumstances weighing in favor of a
fee award.” Id.
     The district court also criticized Cellspin for a “refusal
to analyze its patents critically” before filing suit. Id. at *4.
According to the district court, Cellspin “could have liti-
gated a test case but instead chose to file and pursue ag-
gressively fourteen lawsuits simultaneously.” Id. While
Cellspin argued that it did not need to file a test case be-
cause its patents were presumptively valid, the district
court concluded that Cellspin’s patents “are not presumed
eligible under Section 101.” Id. at *3–4 (citing Ultrameri-
cal, Inc. v. Hulu, LLC, 772 F.3d 709, 721 (Fed. Cir. 2014)
(Mayer, J., concurring)).
     The district court ultimately awarded fees for the en-
tire case because “the exceptionally meritless nature of this
case extend[ed] well beyond the [motions to dismiss] and
applie[d] to Cellspin’s decision to bring these actions in the
first place.” Id. at *5. Even so, the district court found that
14                          CELLSPIN SOFT, INC. v. FITBIT, INC.




the fee requests by Nike, Fossil, and Canon were “exces-
sive.” Id. It therefore capped their fee awarded at
$180,000, $100,000, and $100,000 respectively. Id.
    Cellspin timely appealed the district court’s dismissal
and attorney fees orders. We have jurisdiction with respect
to both under 28 U.S.C. § 1295(a)(1).
                       II. DISCUSSION
    Cellspin argues that its asserted claims are patent eli-
gible and so we should reverse the district court’s dismissal
and attorney fees awards. We address each argument be-
low.
                   A. Patent Eligibility
    We review the grant of a motion to dismiss under ap-
plicable regional circuit law. OIP Techs., Inc. v. Ama-
zon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015).
As relevant here, the Ninth Circuit reviews the grant of a
motion to dismiss de novo. See Chavez v. United States,
683 F.3d 1102, 1108 (9th Cir. 2012) (noting that the analy-
sis under Rule 12(b)(6) and Rule 12(c) is “substantially
identical”). This means we “determine whether the facts
alleged in the complaint, taken as true, entitle the plaintiff
to a legal remedy.” Id. (internal quotation marks omitted).
    Under § 101, patents may be granted for “any new and
useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof.”
35 U.S.C. § 101. According to the Supreme Court, this stat-
utory text includes an important but implicit exception for
laws of nature, natural phenomena, and abstract ideas.
See Alice, 573 U.S. at 216. Claims for these categories of
inventions are not patent eligible. Id.
    To distinguish between eligible and ineligible patent
claims, the Supreme Court has fashioned a two-step test.
Id. at 217–18 (citing Mayo, 566 U.S. at 72–73, 77–79). At
step one of the Alice/Mayo framework, we ask whether the
CELLSPIN SOFT, INC. v. FITBIT, INC.                         15



claim at issue is “directed to . . . [a] patent-ineligible con-
cept[],” such as an abstract idea. Id. at 217. If so, we pro-
ceed to step two, which the Supreme Court has described
as “a search for an ‘inventive concept’—i.e., an element or
combination of elements that is ‘sufficient to ensure that
the patent in practice amounts to significantly more than
a patent upon the [ineligible concept] itself.’” Id. at 217–18
(quoting Mayo, 566 U.S. at 73). We have held that deciding
whether claims recite an “inventive concept,” or something
more than “well-understood, routine, conventional activi-
ties previously known to the industry,” id. at 225 (internal
brackets omitted), may turn on underlying “question[s] of
fact,” Aatrix, 882 F.3d at 1128.
    Applying this two-step framework, we agree with the
district court that the asserted claims are directed to an
abstract idea. 101 Order, 316 F. 316 F. Supp. 3d at 1150.
The district court erred with respect to the inventive con-
cept inquiry, however, by ignoring allegations that, when
properly accepted as true, preclude the grant of a motion to
dismiss.
                         1. Step One
    Alice did not establish any “precise contours” for defin-
ing whether claims are directed to “abstract ideas” or some-
thing else. 573 U.S. at 221 (“[W]e need not labor to delimit
the precise contours of the ‘abstract ideas’ category in this
case.”). But we have declined to read Alice “broadly [to]
hold that all improvements in computer-related technology
are inherently abstract and, therefore, must be considered
at step two.” Enfish, LLC v. Microsoft Corp., 822 F.3d
1327, 1335 (Fed. Cir. 2016). In fact, we have explained that
claims directed to “an improvement to computer function-
ality itself, not on economic or other tasks for which a com-
puter is used in its ordinary capacity,” are patent eligible.
Id. at 1336; Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d
1350, 1354 (Fed. Cir. 2016) (explaining that the claims in
Enfish were eligible “because [they] focused not on asserted
16                          CELLSPIN SOFT, INC. v. FITBIT, INC.




advances in uses to which existing computer capabilities
could be put, but on a specific improvement . . . in how com-
puters could carry out one of their basic functions”).
    According to Cellspin, the asserted claims are directed
to improving Internet-incapable data capture devices and
mobile networks. We disagree. The asserted claims are
drawn to the idea of capturing and transmitting data from
one device to another. See, e.g., ’794 patent, col. 1, ll. 32–
36 (“This invention, in general, relates to distribution of
multimedia content. More particularly, this invention re-
lates to pairing a digital data capture device in conjunction
with a mobile device for automatically publishing data . . .
on one or more websites simultaneously.”). As the district
court recognized, we have consistently held that similar
claims reciting the collection, transfer, and publishing of
data are directed to an abstract idea. See, e.g., Elec. Power,
830 F.3d at 1353 (acknowledging that claims reciting “col-
lecting information, analyzing it, and displaying certain re-
sults” fall into “a familiar class of claims ‘directed to’ a
patent-ineligible concept”); TLI, 823 F.3d at 610–12 (con-
cluding that claims reciting “recording . . . transmit-
ting . . . and storing” digital images were directed to an
abstract idea). These cases compel the conclusion that the
asserted claims are directed to an abstract idea as well.
     Cellspin argues that these cases are distinguishable
because its claims recite “technological improvements.”
Appellant’s Br. at 25. For example, Cellspin argues that
its claims improve data capture devices by allowing even
“Internet-incapable capture device[s]” to “transfer[] newly
captured data to the internet” via an “internet capable mo-
bile device.” Id. at 26, 54–58. But the patents’ shared spec-
ification acknowledges that users could already transfer
data from a data capture device—even an Internet-incapa-
ble device—to a website. ’794 patent, col. 1, ll. 42–45 (de-
scribing how users can “transfer the image off-line to [a]
PC, us[ing] a cable such as a universal serial bus (USB)”).
What the patents offered was a way to automate this
CELLSPIN SOFT, INC. v. FITBIT, INC.                         17



process. Id. at col. 1, ll. 48–54 (“[T]here is a need for a
method and system to utilize a digital data capture de-
vice . . . with a mobile device for automatically detecting
capture of data . . . , transferring the captured data . . . to
the mobile device, and publishing the data . . . on one or
more websites automatically . . . .”). But the need to per-
form tasks automatically is not a unique technical prob-
lem. OIP Techs., 788 F.3d at 1363.
    Cellspin also faults the district court for adopting an
“overly simplistic characterization” of the claims that ig-
nores important limitations. Appellant’s Br. at 46. We are
not persuaded. While some of the limitations noted by Cell-
spin—e.g., using HTTP—may evidence an inventive con-
cept, as explained below, none of them change the fact that
the claims as a whole, across all four patents, are directed
to an abstract idea.
                         2. Step Two
     Having concluded that the claims are directed to an ab-
stract idea, we next consider whether the claimed ele-
ments—“individually and as an ordered combination”—
recite an inventive concept. Alice, 573 U.S. at 217 (inter-
nal quotation marks omitted). An inventive concept re-
flects something more than the application of an abstract
idea using “well-understood, routine, and conventional ac-
tivities previously known to the industry.” Aatrix, 882 F.3d
at 1128 (internal quotation marks and brackets omitted).
It must be “‘enough’ to transform an abstract idea into a
patent-eligible invention.” Alice, 573 U.S. at 226 (quoting
Mayo, 566 U.S. at 77). But “[i]f a claim’s only ‘inventive
concept’ is the application of an abstract idea using conven-
tional and well-understood techniques, the claim has not
been transformed into a patent-eligible application of an
abstract idea.” BSG Tech LLC v. Buyseasons, Inc., 899
F.3d 1281, 1290–91 (Fed. Cir. 2018).
   Cellspin’s allegations identify several ways in which its
application of capturing, transferring, and publishing data
18                          CELLSPIN SOFT, INC. v. FITBIT, INC.




was unconventional. For example, Cellspin’s amended
complaints noted that prior art devices included “a capture
device with built in mobile wireless Internet.” J.A. 2290. 3
But these devices were “inferior,” Cellspin alleged, “be-
cause, especially at the time of the patent priority
date . . . the combined apparatus [was] bulky, expensive in
terms of hardware, and expensive in terms of requiring a
user to purchase an extra and/or separate cellular service
for the data capture device.” Id. Against this backdrop,
Cellspin alleged that it was unconventional to separate the
steps of capturing and publishing data so that each step
would be performed by a different device linked via a wire-
less, paired connection. J.A. 2292–2293. This two-step,
two-device structure is discussed throughout the shared
specification. See, e.g., ’794 patent, col. 2, ll. 2–54; J.A.
2290 (citing ’794 patent, col. 2, ll. 2–3). Cellspin also al-
leged that this structure provided various benefits over
prior art systems. For example, it means the device cap-
turing data only needs to serve one core function—captur-
ing data—and does not need to incorporate other hardware
and software components that might be needed to store
data or publish it onto the Internet. J.A. 2290. Instead,
the data capture device can “[l]everag[e]” the hardware and
software on a user’s mobile device. J.A. 2292–2293. Ac-
cording to Cellspin, this allows data capture devices to be
smaller and cheaper to build. J.A. 2293 (discussing how
reducing the complexity of hardware allows for smaller
size, etc.). It also makes using data capture devices sim-
pler, e.g., one mobile device with one data plan controls sev-
eral data capture devices. J.A. 2293–2294. And uploading
data via a separate device, wirelessly paired to the data
capture device, allows users to access and upload data even


     3  Cellspin filed separate amended complaints with
respect to each Appellee. In relevant part, however, the
amended complaints are essentially identical. We will
therefore refer to a single amended complaint throughout.
CELLSPIN SOFT, INC. v. FITBIT, INC.                         19



if the capture device is physically inaccessible to the user.
J.A. 2291.
     Cellspin also alleged that its specific ordered combina-
tion of elements was inventive. For example, Cellspin al-
leged that “inferior” prior art data capture devices
“forward[ed] data to a mobile device as captured.”
J.A. 2290. By contrast, the claimed inventions require es-
tablishing a paired connection between the mobile device
and the data capture device before data is transmitted.
’794 patent, col. 11, ll. 60–61. According to Cellspin, this
ensures that data is only transmitted if the mobile device
is capable of receiving it. J.A. 2290 (“[H]av[ing] the capture
device simply forward data to a mobile device as cap-
tured . . . is inferior because, without a paired connection,
there is no assurance that the mobile device is capable (e.g.,
on and sufficiently near) of receiving the data.”). Cellspin
also pointed to its use of HTTP, by an “intermediary device”
and while the data is “in transit,” as being inventive.
J.A. 2293–2294. Indeed, it specifically alleged that “HTTP
transfers of data received over [a] paired wireless connec-
tion to web services [were] non-existent” prior to its inven-
tions. J.A. 2289; see also ’794 patent, col. 10, ll. 4–9
(discussing the use of HTTP); ’752 patent, col. 12, ll. 16–36
(reciting the use of HTTP); ’698 patent, col. 13, ll. 8–22
(same); ’847 patent, col. 12, ll. 62–67 (same).
     The district court discounted these allegations in
granting Appellees’ motions to dismiss because Cellspin
“fail[ed] to cite to support in the [shared specification]” for
its allegations. 101 Order, 316 F. Supp. 3d at 1154. In par-
ticular, the district court required Cellspin to cite instances
where the patents treat this application of HTTP as in-
ventive or contemplate benefits like smaller, streamlined
data capture devices. Id. at 1153 (“The other proffered ben-
efits which relate to . . . [the] order or timing of the Blue-
tooth wireless pairing; and elimination of the need for
bulky hardware and costly cell phone services; do not ap-
pear in the patent’s specification.” (internal footnote
20                          CELLSPIN SOFT, INC. v. FITBIT, INC.




omitted)). In Aatrix, however, we repeatedly cited allega-
tions in the complaint to conclude that the disputed claims
were potentially inventive. See, e.g., 882 F.3d at 1128
(“There are concrete allegations in the second amended
complaint that individual elements and the claimed combi-
nation are not well-understood, routine, or conventional ac-
tivity.”). While we do not read Aatrix to say that any
allegation about inventiveness, wholly divorced from the
claims or the specification, defeats a motion to dismiss,
plausible and specific factual allegations that aspects of the
claims are inventive are sufficient. Id. As long as what
makes the claims inventive is recited by the claims, the
specification need not expressly list all the reasons why
this claimed structure is unconventional. In this case, Cell-
spin made specific, plausible factual allegations about why
aspects of its claimed inventions were not conventional,
e.g., its two-step, two-device structure requiring a connec-
tion before data is transmitted. The district court erred by
not accepting those allegations as true.
     The district court also decided that it need not credit
Cellspin’s allegations because the case Cellspin relied on
for that proposition, Berkheimer, could be distinguished be-
cause it arose in the context of a motion for summary judg-
ment. 101 Order, 316 F. Supp. 3d 1138, 1154–55 n.12
(“Berkheimer addressed a defendant’s burden at the sum-
mary judgment stage, not in the context of a motion to dis-
miss.”). That conclusion is impossible to reconcile with
Aatrix, where we expressly stated that “patentees who ad-
equately allege their claims contain inventive concepts sur-
vive a § 101 eligibility analysis under Rule 12(b)(6).”
Aatrix, 882 F.3d at 1126–27. The district court thus fur-
ther erred by ignoring the principle, implicit in Berkheimer
and explicit in Aatrix, that factual disputes about whether
an aspect of the claims is inventive may preclude dismissal
at the pleadings stage under § 101.
    Accepting the allegations stated above as true, we can-
not conclude that the asserted claims lack an inventive
CELLSPIN SOFT, INC. v. FITBIT, INC.                        21



concept. 4 BASCOM Global Internet Services, Inc. v. AT&T
Mobility LLC is particularly instructive on this point.
827 F.3d 1341, 1350 (Fed. Cir. 2016) (“[A]n inventive con-
cept can be found in the non-conventional and non-generic
arrangement       of    known,      conventional    pieces.”).
In BASCOM, we explained that the placement of a filtering
tool “at a specific location,” and configured in a particular
way, evidenced an inventive concept because the “limited
record” before us did not demonstrate that the “specific
method of filtering” claimed “ha[d] been conventional or ge-
neric.” Id. On the limited record here, and at this stage in
the case, we reach the same result with respect to the ele-
ments recited by the asserted claims. As noted above, Cell-
spin specifically alleged that using HTTP at a specific
location, here at the intermediary mobile device, was in-
ventive. J.A. 2289, 2293–2294. It further alleged that es-
tablishing a paired connection before transmitting data
was inventive. J.A. 2290. We have no basis, at the plead-
ings stage, to say that these claimed techniques, among
others, were well-known or conventional as a matter of law.
     Appellees distinguish BASCOM by arguing that the as-
serted claims simply “replace a USB or similar cable with
Bluetooth.” Appellees’ Br. at 33. But even assuming that
Bluetooth was conventional at the time of these inventions,
implementing a well-known technique with particular de-
vices in a specific combination, like the two-device struc-
ture here, can be inventive. Cf. Richdel, Inc. v. Sunspool
Corp., 714 F.2d 1573, 1580 (Fed. Cir. 1983) (“Most, if not
all, inventions are combinations and mostly of old ele-
ments.”); see also BASCOM, 827 F.3d at 1350. As noted
above, Cellspin specifically alleged that its implementation
of Bluetooth, using a two-step, two-device structure, was



    4   Given the similarities between the asserted claims,
our eligibility analysis applies equally to all claims as-
serted across all four patents.
22                           CELLSPIN SOFT, INC. v. FITBIT, INC.




inventive. J.A. 2290–2294. The same is true for the
claimed combination of steps—sharing data only after a
certain step is performed, using HTTP at another particu-
lar step, etc. Id. Cellspin did more than simply label these
techniques as inventive. It pointed to evidence suggesting
that these techniques had not been implemented in a sim-
ilar way. See, e.g., J.A. 2289 (“It was not until 2009 or later
when the leading tech companies, such as Facebook and
Google, started releasing HTTP APIs for developers to uti-
lize a HTTP transfer protocol for mobile devices.”). This
sufficiently alleges that Cellspin has claimed significantly
more than the idea of capturing, transferring, or publishing
data.
    Appellees argue that the limitations relied on by Cell-
spin “amount to nothing more than minor variations in the
technological environment in which the abstract ideas are
implemented.” Appellees’ Br. at 37–38. We disagree.
In Electric Power, we explained that merely applying an
abstract idea to a “particular technological environment,”
there “power-grid monitoring,” was not enough to trans-
form the underlying idea into something patent eligible.
830 F.3d at 1354–55. But claims that use an environ-
ment—a computer, a mobile phone, etc.—to do signifi-
cantly more than simply carry out an abstract idea are
patent eligible. Id. at 1355 (noting that the limitations
there did not “differentiate” the claims from the underlying
mental process). Cellspin’s asserted claims do precisely
that, at least based on the allegations we must accept as
true at this stage. In particular, they recite a specific, plau-
sibly inventive way of arranging devices and using proto-
cols rather than the general idea of capturing, transferring,
and publishing data.
   Accordingly, the district court erred by granting the
motions to dismiss.
CELLSPIN SOFT, INC. v. FITBIT, INC.                        23



                      B. Attorney Fees
    The district court’s error in granting the motions to dis-
miss necessitates vacatur of its attorney fees award.
See, e.g., Mankes v. Vivid Seats Ltd., 822 F.3d 1302, 1312
(Fed. Cir. 2016) (“Because we vacate and remand judgment
on the pleadings and no other relief runs in Vivid Seats’
favor, Vivid Seats is no longer the ‘prevailing party’ un-
der § 285.”). In the interest of judicial economy, however,
we also address certain errors in the district court’s attor-
ney fees analysis that could remain issues on remand.
See TEK Glob., S.R.L. v. Sealant Sys. Int’l, Inc., 920 F.3d
777, 780 (Fed. Cir. 2019).
     According to the district court, Cellspin should have
filed a “test case” before asserting its patents here. Attor-
ney Fees Order, 2018 WL 3328164, at *4. But patents
granted by the Patent and Trademark Office are presump-
tively valid. Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91,
100 (2011) (citing 35 U.S.C. § 282). This presumption re-
flects the fact that the Patent and Trademark Office has
already examined whether the patent satisfies “the prereq-
uisites for issuance of a patent,” including § 101. Id. at 95–
96. While an alleged infringer “may attempt to prove that
the patent never should have issued in the first place,” i.e.,
challenge its validity, the alleged infringer must prove that
the patent does not satisfy these prerequisites before the
patent loses its presumption of validity. Id. at 96–97.
To the extent the district court departed from this principle
by concluding that issued patents are presumed valid but
not presumed patent eligible, it was wrong to do so.
See Berkheimer, 881 F.3d at 1368 (“Any fact, such as
[whether a claim element or combination is well-under-
stood or routine], that is pertinent to the invalidity conclu-
sion must be proven by clear and convincing evidence.”); see
also Microsoft, 564 U.S. at 100.
   The district court also faulted Cellspin for amending its
complaint just a few days before the scheduled hearing on
24                          CELLSPIN SOFT, INC. v. FITBIT, INC.




Appellees’ motions to dismiss. Attorney Fees Order, 2018
WL 3328164, at *3. But Cellspin’s amendment was timely
based on a scheduling order entered by the district court
just three days before Cellspin’s amendment. J.A. 2264.
In fact, the order allowed the parties to amend their plead-
ings through June 5, 2018 “without the need for leave of
Court.” Id. Cellspin’s decision to amend was also justified
in light of Berkheimer and Aatrix, decided just a few weeks
earlier. Cf. Aatrix, 882 F.3d at 1128 (“Aatrix is entitled to
file its proposed second amended complaint . . . .”).
The district court’s finding that the timing of Cellspin’s
amendment contributed to making the case exceptional is
therefore clearly erroneous.
                     III. CONCLUSION
     The district court erred by not accepting Cellspin’s
well-pleaded allegations as true with respect to whether its
patents capture, transfer, and publish data in a way that
is plausibly inventive. And, accepting those allegations as
true, we cannot say that the asserted claims are ineligible
under § 101 as a matter of law. The district court erred in
holding otherwise. We therefore vacate the district court’s
dismissal and vacate its subsequent award of attorney fees.
We remand this case for further proceedings consistent
with this opinion.
                 VACATED AND REMANDED
                           COSTS
     No costs.